Citation Nr: 0627367	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-07 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from November 1989 to March 
1984.  His DD Form 214, Certification of Release or Discharge 
from Active Duty, for that period indicates that he had an 
additional three years of active duty prior to November 1989.  
He has reported that this additional period of active duty 
was from November 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD-214 indicates that the veteran served with 
Company E, 1st Battalion, (Airborne), with the US Army 
Special Operations Command, and received several medals, to 
include the Bronze Star.  The veteran alleges that he saw 
combat in both the Philippines (1988-89) and the Persian Gulf 
(8/90 to 5/91).  Specifically, he has reported that he served 
on Visiyan Island for eight months in 1988; that he saw 
Muslim insurgents murder individuals and burn property in a 
village near Sabu City in the Philippines; and that he 
sustained a shrapnel wound to the wrist in the Philippines.  
He has stated that he served with the 1st Special Forces 
group near Basra before November 1990 and that he served in 
Kuwait from August 1990 to May 1991 with the 197th Infantry, 
Headquarters Unit.  He reported that his stressors included 
clearing the bodies of dead Iraqi soldiers, reconnaissance 
duties under enemy fire; and the death of a woman and child 
in the area where he was stationed as part of a protective 
force.  He also reported that he was held prisoner for 
several months.

It does not appear that any attempt has been made to 
associate the veteran's service personnel records with the 
claims folder.  The veteran has stated that these records 
will assist in substantiating his claim.  Additionally, the 
veteran has indicated that he received treatment at Ft. Sam 
Houston Army Hospital which would aid in substantiating his 
claim.  A review of the record also reveals that the veteran 
was hospitalized for psychiatric treatment at "Shands at 
Vista" in October 2001.  These records are not included in 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to:

(a)  Provide any additional 
information regarding his claimed 
stressors.  For each stressor, the 
veteran should provide specific 
dates (within a 3-month period, 
preferably, for research purposes), 
specific locations, and his specific 
unit of assignment.  Without this 
type of specificity, verification of 
the stressful incidents is nearly 
impossible; and

(b)  Provide the dates of treatment 
at Sam Houston Hospital; and

(c)  Provide any necessary 
authorization for treatment records 
from "Shands at Vista".

2.  Obtain the veteran's complete service 
personnel record files.  Continue efforts 
to obtain the records until a response is 
received which indicates either that the 
records do not exist or that further 
efforts to obtain them would be futile.  
The response(s) received, and any 
evidence obtained, should be associated 
with the claims file.

3.  Obtain the relevant treatment records 
from Sam Houston Hospital.  The evidence 
obtained should be associated with the 
claims file.

4.  Obtain the relevant treatment records 
of the veteran's psychiatric treatment at 
"Shands at Vista" in October 2001.  The 
evidence obtained should be associated 
with the claims file.

5.  After the development specified in 
the first two paragraphs of this remand 
has been completed, if and only if 
information has been developed which 
provides sufficient specificity with 
regard to the claimed stressors, provide 
U. S. Army and Joint Services Records 
Research Center (JSRRC) at 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, with a 
description of the specific, alleged 
stressors identified by the veteran.  Ask 
JSRRC to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors, 
to include any information it can provide 
from unit records or other available 
resources that might support the 
veteran's assertions.  The response(s) 
received, and any evidence obtained, 
should be associated with the claims 
file.

6.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and allow 
adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


